Dismissed and Memorandum Opinion filed January 12, 2006








Dismissed and Memorandum Opinion filed January 12,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00465-CR
____________
 
EX PARTE VICTOR ALFONSO NORDIN
 
 

 
On Appeal from the
174th District Court
Harris County, Texas
Trial Court Cause No.
1021601
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw this appeal from the denial of
a writ of habeas corpus, personally signed by appellant, has been filed with
this Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered an
opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed January 12, 2006.
Panel consists of
Justices Fowler, Edelman, and Guzman.
Do not publish C Tex.
R. App. P. 47.2(b).